Citation Nr: 1212679	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating greater than 10 percent for a left hip disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1991

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of service connection for hypertension and abnormal cholesterol have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2009 Form 9.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The left hip disability is not manifested by ankylosis, limitation of abduction to 10 degrees, limitation of flexion to 30 degrees, malunion of the femur, or flail joint.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a DC 5019 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

For historical purposes, it is noted that service connection was established for a left hip disability by the RO in a June 1992 decision.  A noncompensable rating was assigned based on a review of the relevant contemporaneous evidence of record.  In September 2006, the Veteran filed a claim for a compensable rating.  In a January 2008 rating decision, the RO awarded a 10 percent rating effective the date of claim.  The Veteran contends that a higher rating is warranted.  He claims the left hip disability results in pain and inability to lie down on the left side or sit for prolonged periods.  See September 2006 claim.  He has also reported swelling and stiffness after walking several blocks.  See February 2009 Form 9.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An October 2007 VA examination record reflects the Veteran's history of constant left hip pain, varying between 2-8/10, "worst" with sitting.  He reported that he was able to walk a couple of blocks.  He denied flare-ups or use of an assistive device.   Examination revealed no tenderness or deformity of the left hip.  Range of motion testing revealed flexion to 90 degrees, extension to 20 degrees, abduction to 20 degrees, adduction to 5 degrees, external rotation to 80 degrees, and internal rotation to 10 degrees, to include after repetition.  All movement was limited by pain which the examiner rated as "moderate."  The Veteran walked with a slight limp when he started to walk and then walked normally, without a limp, after approximately 50 feet.  X-ray images were normal.  The examiner diagnosed the Veteran with moderately symptomatic myositis ossificans of the left hip.  The examiner stated that the condition interfered with the Veteran's ability to walk, bend, stoop, and crouch, which "certainly would interfere with his performance as a police officer," but the Veteran remained able to maintain employment without adverse result.    

A March 2008 private treatment record reflects the Veteran's history of left hip pain, worse with standing.  Gait showed a mild Trendelenburg on the left side.  Range of motion was within normal limits, with pain on passive internal rotation.  See Stanford Hospital and Clinics treatment record.

A January 2009 VA treatment record reflects the Veteran's history of chronic left hip pain which bothered him in cold weather.  Examination revealed normal gait and no change in range of motion or stability.  

An April 2009 private orthopedic record reflects the Veteran's history of left hip stiffness with prolonged standing or sitting.  Examination was negative for deformity or tenderness of the hip.  Range of motion testing revealed abduction to 45 degrees, adduction to 20 degrees, flexion to 135 degrees, extension to 30 degrees, internal rotation to 35 degrees, and external rotation to 45 degrees.  

A December 2009 VA spine examination record indicates that the Veteran had a normal gait and ambulated independently without an assistive device.  

The Veteran's left hip disability is rated at 10 percent for painful range of motion that is otherwise noncompensable.  The rating criteria provide a higher rating for flail joint of the hip (DC 5254), malunion of the femur with moderate hip disability (DC 5255), limitation of abduction with motion lost beyond 10 degrees (DC 5253), flexion limited to 30 degrees (DC 5252); and ankylosis (DC 5250).  

Based on a review of the record, the Board finds that a schedular rating in excess of 10 percent is not warranted for the left hip disability at any time during the appellate period.  The medical evidence contains no findings of ankylosis, and, although the records indicate that the Veteran has pain and functional impairment, his ranges of abduction and flexion are consistently too significant to approximate ankylosis, limitation of abduction to 10 degrees, or limitation of flexion to 30 degrees, even after consideration of pain and functional impairment.  Additionally, the evidence contains no findings indicative of malunion of the femur or flail joint; rather X-ray images are normal.   

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional impairment secondary to the left hip disability.  The discussion above reflects that the symptoms of the Veteran's left hip disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that it is primarily manifested by pain, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The Board finds the effects of the Veteran's left hip disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in November 2006.  

VA has obtained VA treatment records, assisted the appellant in obtaining non-VA evidence, afforded the appellant a physical examination, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise, and the record indicates that all relevant records have been considered by the AOJ or had such consideration waived.  See February 2012 statement.  The Board acknowledges that the most recent VA examination was conducted more than four years ago, in October 2007.  The record indicates that the Veteran was scheduled for a more contemporaneous examination but refused to attend.  See January 2009 VA record.  Furthermore, the Board notes that the record includes private examination findings dating in April 2009.  Based on the Veteran's failure to appear for the 2008 examination and the absence of a history of a worsening of the left hip disability since the April 2009 private examination, the Board finds the matter is ripe for adjudication.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A rating greater than 10 percent for a left hip disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


